Citation Nr: 0022371	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-43 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for low back strain with degenerative spondylosis, 
degenerative disc disease and bilateral sclerosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claim for an 
increased rating in excess of 10 percent for lumbosacral 
strain with degenerative spondylosis.  A timely 
administrative appeal has been perfected with respect this 
issue.

In a rating decision, dated October 1996, the RO 
recharacterized the veteran's service-connected disability as 
low back strain with degenerative spondylosis and 
degenerative disc disease, and increased the rating from 10 
to 20 percent, effective August 31, 1995.  By that same 
rating decision, the RO also assigned a separate 10 percent 
evaluation for a sacroiliac injury and weakness, effective 
August 31, 1995.  Subsequently, in February 1997, the RO 
entered a rating decision, which discontinued the 10 
evaluation for a sacroiliac injury and weakness; evaluated 
the veteran's low back disorder as single disability, now 
characterized as low back strain with degenerative 
spondylosis, degenerative disc disease and bilateral 
sacroiliac sclerosis; and awarded an increased evaluation 
from 20 to 40 percent disabling, effective August 31, 1995.  
Inasmuch as the grant of the 40 percent evaluation is not the 
maximum under the rating schedule, the claim for an increased 
evaluation for low back condition remains in controversy; 
and, hence, it is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The evidence of record shows that the veteran's low back 
strain, with degenerative spondylosis, degenerative disc 
disease and bilateral sclerosis, is productive of no more 
than severe impairment.

3. A demonstrable deformity of a vertebral body has been 
confirmed by X-ray evidence.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for low back strain, 
with degenerative spondylosis, degenerative disc disease and 
bilateral sacroiliac sclerosis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected low 
back disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).




Factual background

A review of the service medical records disclose that the 
veteran was seen in the orthopedic clinic in July 1990 and 
complained of low back pain of two months duration.  He 
denied numbness and tingling in the legs.  He was seen the 
next day and it was noted that he had mild subjective pain on 
palpation of the lumbosacral area.  There was full, active 
range of motion of the back.  The assessment was chronic low 
back pain.

VA outpatient treatment records indicate that in October 
1990, the veteran was seen for an evaluation of low back 
pain.  Following an examination, the assessment was possible 
low back tightness.  In June 1991, when the veteran was 
examined by the VA, the impressions were of leg length 
discrepancy and lumbosacral strain.  

Based on the evidence described above, entitlement to service 
connection for lumbosacral strain with degenerative 
spondylosis was granted in an August 1991 rating decision, 
and a 10 percent evaluation was assigned under Diagnostic 
Code 5295.

In August 1995, the veteran submitted a new claim for an 
increased rating for his service-connected low back 
disability.  In support of this claim, private medical 
records dated in 1995 were received and associated with the 
claims folder.  These record reflect that the veteran was 
seen for complaints of low back pain of three days duration 
in February 1995.  There was pain in the left flank.  The 
impression was left dorsal strain.  He again reported low 
back pain in September 1995.  The impression was low back 
strain.

Additional private medical records have been associated with 
the claims folder.  In September 1995, the veteran reported 
that his latest episodes of low back pain had been of six 
months duration.  Most of the pain was noted in the early 
morning, and he noted stiffness and achiness.  He related 
that the pain was localized in the low back area.  He denied 
radicular pain.  An examination disclosed that the range of 
motion of the lumbosacral spine, with forward bending, side 
bending, and rotation was limited in all parameters.  A 
neurological evaluation showed that the gross muscle strength 
and sensory examination were normal, with deep tendon 
reflexes of 2+/4+.  There was a negative Babinski's sign.  
The bilateral straight leg raising test was negative.  When 
he was seen in November 1995, the veteran still had 
difficulty especially with prolonged standing or walking in 
the left low back area, although he indicated that the 
medication had provided some relief.  An examination revealed 
no change in motion of the lumbosacral spine; and he had a 
fixed leg length discrepancy on the left.  The assessment was 
of low back pain, left sacroiliac dysfunction.

On VA general medical examination in December 1995, the 
veteran was noted to have a limping gait due to a shortening 
of his left lower extremity.  An examination showed that 
forward flexion of the lumbar spine was to 90 degrees; 
backward extension was to 45 degrees; lateral flexion was to 
35 degrees; and rotation was to 45 degrees, bilaterally.  He 
had what appeared to be asymmetry of the lower lumbar muscles 
on the right.  He had tenderness in the lumbar muscles, but 
no spasm was triggered.  An X-ray of the lumbar spine 
revealed osteophyte formation of L3, L4 and L5.  There was a 
slight wedge-like deformity of the body of L4.  It was 
indicated that it might be due to an old compression 
fracture.  The X-ray also showed post-traumatic changes in 
the sacroiliac joint regions.  There was sclerosis present in 
the sacroiliac joints.  It was concluded that the veteran had 
a back injury and left extremity shortening.  It was 
indicated that he was quite functional, and that the veteran 
had reasonably good function in his range of motion of the 
lumbar spine.  

The veteran was again afforded an examination by the VA in 
August 1997.  The examiner noted that the claims folder was 
reviewed.  The veteran complained of discomfort above and 
below the belt line, described as "numbing versus sharp."  
His discomfort was alleviated with medication and relaxation, 
but he had mild residuals.  He reported that he had 
difficulty sleeping due to back discomfort.  His only 
restriction on activity was that he was not to lift more than 
forty pounds.  He did not use a back brace.  He denied 
significant functional loss.  On examination, the veteran 
ambulated with a mild left-sided antalgic gait.  At intervals 
of five to ten minutes, the veteran would backward extend the 
lower back, as if to alleviate muscle discomfort.  When 
sitting on the examination table, he placed his hands at the 
posterior bilateral thighs for support.  There was normal 
lumbar lordosis, without abnormal curvatures.  Sensation was 
intact to light touch and symmetric in the L4, L5 and S1 
dermatomal distributions.  There was no discomfort with 
palpation of the anterior iliac crests or posterior 
sacroiliac prominences.  

The leg lengths were measured as 91 centimeters on the left 
and 95 centimeters on the right.  Quadriceps and calf muscle 
strength against resistance were symmetric.  There were no 
muscle fasciculations.  "Active range of motion sitting with 
straight leg raising 90 degrees to 0 degrees without 
subjective discomfort, but rather subjective low back 
'tightness."  Active range of motion standing, with good 
effort, was mildly reduced at 90 degrees with subjective 
left-sided low back "tightness."  The veteran was able to 
touch the fibular heads bilaterally on subjective left-sided 
low back "tightness."  Rotation was mildly reduced, left 0-
30 degrees, due to subjective left-sided low back 
"tightness."  Axial compression was performed without 
localization of back discomfort.  There was left greater than 
right paravertebral muscle tone at L1, L2, L3 and L4.  There 
was no vertebral body asymmetry or tenderness with palpation.  
X-rays of the lumbosacral spine revealed mild lumbar 
degenerative disc disease and deformity of the posterior ilia 
and adjacent sacral ala, likely post-traumatic.  The 
diagnosis was lumbosacral strain/surgical residuals with 
deficits and limitation as described.  The examiner commented 
that there was no clinical correlation of acute sacroiliitis 
or sciatic referred discomfort on examination.

VA outpatient treatment records show that the veteran was 
seen in July 1999 and related that he continued to have 
chronic low back pain.  He denied any changes in symptoms.  

The veteran was afforded another VA examination in November 
1999.  He stated that he occasionally had numbness on the 
bottom of the left foot, but he did not describe pain, 
weakness or numbness that radiated down the legs.  He related 
that he was a student and missed school because of back pain 
frequently.  On examination, the veteran's gait was 
reasonably normal.  The left leg was shorter by almost one 
inch.  The veteran was able to toe-and-heel walk, tandem and 
parallel walk.  Forward flexion of the back was to 92 
degrees; extension was to 26 degrees; right tilt was to 28 
degrees; left tilt was to 31 degrees; and rotation was to 85 
degrees, bilaterally, without significant discomfort.  
Straight leg raising was negative sitting at 90 degrees and 
supine at 90 degrees.  Knee reflexes were equal at 2/6.  The 
examiner could not elicit either Achilles reflex, and they 
were both absent.  There was no atrophy or fasciculations in 
the leg muscles and no spasm in the back.  The veteran had 
mild left sacroiliac joint pain.  There was no pain on the 
right, and no sciatic notch pain.  There was no discomfort 
with ballottement of the dorsal lumbosacral spine.  There was 
mild kyphosis of the dorsal spine.  X-rays of the lumbar 
spine were interpreted as showing degenerative joint disease 
and degenerative disc disease with worsening at L2-3.  The 
pertinent assessment was sacroiliac sclerosis and mild 
spondylosis of the lumbar spine with osteophytes from L2-L5, 
but no evidence for disk space narrowing.


Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's low back strain, with degenerative spondylosis, 
degenerative disc disease and bilateral sclerosis, is 
currently rated as 40 percent disabling under Diagnostic 
Codes 5295-5293.  Under Diagnostic Code 5295, a 40 percent 
evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  
A 40 percent rating is the highest schedular evaluation 
assignable under Diagnostic Code 5295.

Although currently evaluated at the highest rate under 
Diagnostic Code 5295, the veteran's low back disability may 
also be evaluated under Diagnostic Code 5293, which pertains 
to intervertebral disc syndrome.  Under this code, a 60 
percent evaluation is warranted when the disability is 
pronounced and is manifested by persistent symptoms that are 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk, with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293.

A 60 percent evaluation is warranted under Diagnostic Code 
5285 for residuals of a fracture of a vertebra, without cord 
involvement but with abnormal mobility requiring a neck 
brace.  In other cases, the residuals of a fracture of a 
vertebra will be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.

Here, the Board observes that according to the evidence of 
record the veteran has objectively confirmed pain and 
tenderness in the low back, with limitation of lumbar spine 
motion.  The record further reflects that the veteran has 
expressed complaints of occasional numbness in the bottom of 
the left foot, and that he has mild left sacroiliac joint 
pain.  According to the veteran's private examiner in 1995, 
the veteran suffers from left sacroiliac dysfunction and low 
back strain.  Moreover, the x-ray evidence reveals mild 
degenerative disc disease and sacroiliac sclerosis, as well 
as spondylosis with osteophyte formation, of the lumbar 
spine.  Further, the x-ray findings reveal no significant 
evidence of disc space narrowing.  Nevertheless, the results 
of the muscle strength, sensory, and neurological tests were 
essentially found to be within normal limits on private and 
VA examinations (conducted between September 1995 and 
November 1997), and thus were not clinically characteristic 
of any neurological deficit.  In fact, these same data 
disclose that the veteran demonstrated normal muscle strength 
with intact deep tendons reflexes and negative straight 
raising.  Further, as aptly noted by the record, no sign of 
sensory deficit or weakness was detected on private or VA 
examination, and the Babinski's sign was negative.  While the 
November 1999 report reflects that the veteran's Achilles 
reflexes were absent, this same report shows no finding of 
radicular or sciatic notch pain, and is similarly negative 
for any evidence of muscle spasm.  Under diagnostic code 
5293, a 60 percent evaluation requires evidence of persistent 
symptoms that are compatible with sciatic neuropathy and 
demonstrable muscle spasm, or other neurological findings, 
all of which must be productive of pronounced impairment, in 
addition to the findings of low back pain and the absent 
Achilles reflexes.  See generally DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In view of the 
foregoing, the Board must conclude that an increased 
evaluation for the veteran's service-connected low back 
disability under diagnostic code 5293 is not warranted.

Although the clinical findings do not warrant a higher rating 
under Diagnostic Code 5293, the evidence of record does 
demonstrate that a slight wedge-like deformity of the body of 
L4 was shown on x-rays of the lumbar spine in December 1995; 
and that the x-ray findings in August 1997 also revealed post 
traumatic deformity of the posterior ilia and adjacent sacral 
ala.  Thus, pursuant to the provisions of Diagnostic Code 
5285, the Board determines that a 10 percent evaluation is 
warranted for the demonstrable deformity of a vertebral body, 
which is to be added to the currently assigned 40 percent 
evaluation for low back strain with degenerative spondylosis, 
degenerative disc disease and bilateral sacroiliac sclerosis.  
Therefore, a 50 percent evaluation for the service-connected 
low back disability is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293-5295.

However, a 60 percent evaluation under Diagnostic Code 5285 
requires evidence of abnormal mobility which requires a neck 
brace (jury mast).  Notably, however, the findings contained 
in the report of examination dated in November 1999, were not 
clinically characteristic of any deficit involving the 
veteran's gait or coordination.  Further, the veteran 
admitted during his VA examination in August 1997, that he 
does not use a back brace.  Hence, a 60 percent evaluation is 
not warranted under diagnostic code 5285.  Similarly, an 
increased evaluation is not warranted under either Diagnostic 
Code 5286 or 5289, in light the fact that the veteran 
clinically shows lumbar spine motion, and thus there is no 
evidence of ankylosis of the spine, or of the lumbar spine in 
particular.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, supra.  
Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit weakness, atrophy, fasciculation, or any other signs 
of disability greater than the impairment recognized by the 
current 50 percent evaluation.  Thus, the Board finds that 38 
C.F.R. §§ 4.40 or 4.45 do not provide a basis for a higher 
rating.




ORDER

A 50 percent evaluation for low back strain with degenerative 
spondylosis, degenerative disc disease and bilateral 
sacroiliac sclerosis is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


